DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 09 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. 2017/0069667).
Claim 17:  Chen et al. discloses an array substrate, the array substrate comprising: 

a buffer layer (32; Fig. 4, paragraphs 30 and 36) disposed on the substrate (glass substrate);
a source electrode (335 on the right; Fig. 4, paragraph 36), a drain electrode (335 on the left; Fig. 4, paragraph 36), a touch line (horizontal portion of line over 303; Fig. 4, paragraph 36), and a conductive channel (332 between elements 333; Fig. 4, paragraph 36) disposed on an upper surface (upper surface of 32) of the buffer layer (32), the conductive channel (332 between elements 333) being disposed between the source electrode (335 on the right) and the drain electrode (335 on the left), and connected to the source electrode (335 on the right) and the drain electrode (335 on the left);
a gate insulating layer (330; Fig. 4, paragraph 36) disposed on the source electrode (335 on the right), the drain electrode (335 on the left), the touch line (horizontal portion of line over 303), the conductive channel (332 between elements 333), and the buffer layer (32);
a gate electrode (334; Fig. 4, paragraph 36), a first connection electrode (vertical portion of 36 on the left; Fig. 4, paragraph 36), a second connection electrode (vertical portion of 37; Fig. 4, paragraph 36), and a pixel electrode (horizontal portion of 37; Fig. 4, paragraph 36) disposed on the gate insulating layer (330), the first connection electrode (vertical portion of 36 on the left) being connected to the touch line (horizontal portion of line over 303), and the pixel electrode (37) being connected to the drain electrode (335 on the left) by the second connection electrode (vertical portion of 37);
a flat layer (38; Fig. 4, paragraph 36) disposed on the gate electrode (334), the first connection electrode (vertical portion of 36 on the left), the second connection 
a touch electrode (horizontal portion of 36 on the left; Fig. 4, paragraph 36) and a common electrode (36 on the right; Fig. 4, paragraph 36) disposed on the flat layer (38), wherein the touch electrode (horizontal portion of 36 on the left) is connected to the first connection electrode (vertical portion of 36 on the left).

Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive. 
Applicant contends Chen et al. does not disclose the touch line is disposed on an upper surface of the buffer layer.
Examiner notes that Chen et al. discloses the touch line (horizontal portion of line over 303) is disposed on an upper surface (upper surface of 32) of the buffer layer (32) (Fig. 4).

Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, depositing a buffer layer and a source-drain metal layer on a substrate in sequence, performing a first photolithography process to form a source electrode, a drain electrode, and a touch line; depositing a polysilicon .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815